DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest an electrochemical hydrogen separation (EHS) system, comprising an EHS cell with a cooling plate disposed proximate one of an anode or a cathode, the cooling plate configured to receive water and output steam or steam/water, and a liquid-vapor separator (LVS) configured to receive the steam or steam/water from the cooling plate to separate the phases, and wherein the LVS is configured to output water to the cooling plate.  Zhang (US 20190316603 A1) discloses an electrochemical hydrogen pump (Fig. 3) comprising a cooler (21B; [82]) that is a cooling unit for circulating cold water through a stacked cell body and passes the cold water through a water flow path and further describes it as “low-temperature” cold water, thus corresponding to a cooling plate. Zhang discloses controlling the amount of cooling per unit time in order to control temperature and/or pressure of the cell ([83]-[84]). However, there is no mention of steam and/or a separator to separate steam.  Peschel (EP 3511441 A1) discloses an electrochemical cell for co-electrolysis of water and carbon dioxide to hydrogen and carbon monoxide (abstract).  Peschel discloses a cooling device (34; Fig. 1; p. 10 of translation) for the effluent of the cathode side (12) of the electrolytic cell and also a steam drum (38) that feeds water vapor (from stream 7) to a water gas shift reactor (60) that is then fed back to the cathode side via line 3.  So while Peschel discloses a separator, it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Zhang with Peschel’s separator because Peschel pertains to co-electrolysis and Peschel also cools the cathode effluent outside the cell itself.  Jahnke (US 20190131645 A1) discloses a system for carbon dioxide sequestration (abstract) wherein an EHS (22a; Fig. 1) is fed the anode exhaust gas (20) from a molten carbonate fuel cell (10).  The anode exhaust gas (20) is cooled with a cooling tower (21) to separate out water before it is fed to the EHS ([38]).  Jahnke discloses that the cooling occurs outside the EHS (Fig. 2).  The methods of instant claims 10 and 17 similarly define over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794